  Case 4:11-cv-00433-A Document 67 Filed 07/07/20     Page 1 of 2 PageID 6039


                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

PAUL DAVID STOREY,                     §
                                       §
            Petitioner,                §
                                       §
vs.                                    §     NO. 4:11-CV-433-A
                                       §
LORIE DAVIS, Director,                 §
Texas Department of Criminal           §
Justice, Correctional                  §
Institutions Division,                 §
                                       §
            Respondent.                §


                                     ORDER


      On July 2, 2020, Paul David Storey, identifying himself as

•petitioner,'' filed a successive application for writ of habeas

corpus pursuant to 28 U.S.C.     §    2254, which was assigned to the

docket of the Hon. Mark T. Pittman under Case No. 4:20-CV-685-P.

On the same date, he filed in this case a motion for relief from

judgment pursuant to Rule 60 of the Federal Rules of Civil

Procedure and a motion to review state court determination of

due diligence and remand the cause to the Court of Criminal

Appeals to decide any unexhausted federal constitutional claims

otherwise precluded from federal review. As a practical matter,

the documents all seek the same relief, which is not available

from this court.


      Before a second or successive application under            §   2254 may

be filed,   the applicant must move in the appropriate court of
      Case 4:11-cv-00433-A Document 67 Filed 07/07/20                               Page 2 of 2 PageID 6040


appeals for an order authorizing the district court to consider

the application. 28 U.S.C.                          § 2244(b) (3) (A). Further, motions

presenting "claims" such as those described here based on •newly

discovered evidence• are in substance successive habeas

applications and should be treated accordingly. Gonzalez v.

Crosby, 545 U.S. 524, 531 (2005) .'


            The All Writs Act, 28 U.S.C.                         § 1651, provides that the

court may issue all writs necessary or appropriate in aid of its

jurisdiction and agreeable to the usages and principles of law.

The Act is a residual source of authority to issue writs that

are not otherwise covered by statute. Penn. Bureau of Carr. V.

United States Marshals Serv., 474 U.S. 34, 43                                           (1985)      Here, the

relief sought can be addressed by§ 2254. And,                                           in any event, the

request for remand is inappropriate.'


           The court ORDERS that the motions to review and for relief

from judgment be, and are hereby, dismissed for lack of

jurisdiction.


           SIGNED July 7,           2020.




1
    Applicant's argument that his claims are not secon   or successive is not persuasive. See Judge Pittman's show
cause order in Case No. 4:20-CV-685-P.
2   Federal courts do not sit as super appellate courts over the states; rather, they review only whether a state
prisoner is in custody in violation of the Constitution, laws, or treaties of the United States. Coleman v. Thompson.
501 U.S. 722, 730 (1991); Billiot v. Puckett, 135 F.3d 311, 316 n.5 (5 1h Cir. 1998).

                                                             2
